DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
This office action is responsive to Applicant’s Arguments/Remarks Made in an Amendment received on December 15, 2021.
In view of amendments filed December 15, 2021 to the title, the objection to the specification is withdrawn.
In view of the new claim amendments and applicant argument [Remarks] filed December 15, 2021 with respect to 35 U.S.C. 112(f) claim interpretation have been carefully considered and the claim interpretation under 35 U.S.C. 112(f) is withdrawn.
Examiner's Statement of Reason for Allowance
Claims 1 – 6 and 8 – 16 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a Communication System, Receiving Apparatus, and Method for Secure Facsimile Communication.
Claims 1 and 14-16 are allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any [1] […] the transmitting apparatus includes a first central processing unit (CPU) configured to: 
control transmission of image information over the telephone line; 
control transmission of first voice information that corresponds to a voice of a first user; and 
the receiving apparatus includes a second CPU configured to: 
control reception of the image information over the telephone line; 
control reception of the first voice information;
a second control section that controls the second facsimile receiving section and the second voice-information communication section, and 
when the receiving apparatus receives the first voice information from the transmitting apparatus, the second CPU is further configured to permits or reject reception of the image information from the transmitting apparatus based on a result of authentication of the first user performed based on the received first voice information and second voice information of the first user who is permitted in advance to use the receiving apparatus,
the second voice information includes voiceprint information indicating a voiceprint of the first user, and 
the authentication includes voiceprint authentication based on the voiceprint that the voiceprint information indicates and a voiceprint extracted based on the voice according to the first voice information.” along with all other limitations as required by independent claim 1.
[14] […] a central processing unit (CPU) configured to:
control reception of image information over the telephone line; 
control reception of first voice information that corresponds to a voice of a first user; 
wherein when the receiving apparatus receives the first voice information from the transmitting apparatus, the CPU is further configured to permits or reject reception of the image information from the transmitting apparatus based on a result of authentication of the first user performed based on the received first voice information and second voice information of the first user who is permitted in advance to use the receiving apparatus,
the second voice information includes voiceprint information indicating a voiceprint of the first user, and 
the authentication includes voiceprint authentication based on the voiceprint that the voiceprint information indicates and a voiceprint extracted based on the voice according to the first voice information.” along with all other limitations as required by independent claim 14.
“[15] […] controlling, by the first CPU, transmission of image information over the telephone line; 
controlling, by the first CPU, transmission of first voice information that corresponds to a voice of a first user, 
controlling, by the second CPU, reception of the image information over the telephone line; and 
controlling, by the second CPU, reception of the first voice information, wherein
when the receiving apparatus receives the first voice information from the transmitting apparatus, permitting or rejecting by the second CPU, reception of the image information from the transmitting apparatus based on a result of authentication of the first user performed based on the received first voice information and second voice information of the first user who is permitted in advance to use the receiving apparatus, 
the second voice information includes voiceprint information indicating a voiceprint of the first user, and 
the authentication includes voiceprint authentication based on the voiceprint that the voiceprint information indicates and a voiceprint extracted based on the voice according to the first voice information.” along with all other limitations as required by independent claim 15.
“[16] […] the transmitting apparatus includes a first central processing unit (CPU) configured to: 
control transmission of image information over the telephone line; and 
control transmission of first voice information that corresponds to a voice of a first user; 
the receiving apparatus includes: 
a communication port; and 
a second CPU configured to: 
control reception of the image information over the telephone line; and 
control reception of the first voice information; and 
a third server that includes a memory configured to store second voice information of the first user who is permitted in advance to use the receiving apparatus, wherein 
the receiving apparatus receives the first voice information and transmits the first voice information to the third server via the communication port, 
the third server is configured to: 
perform authentication based on the first voice information received from the receiving apparatus and the second voice information stored in the memory; and 
transmit authentication result information indicating a result of the authentication to the receiving apparatus, and 
the second CPU is further configured to permit or reject reception of the image information from the transmitting apparatus based on the authentication result information received from the third server.” along with all other limitations as required by independent claim 16.
Specifically, the closest prior art, Inoue (2013/0051541), Codignotto (2018/0052941), Vendrow et al. (2010/0128291) and Tonegawa (2010/0245908), fails to either anticipate or render obvious the above underlined limitations. It follows that claims 2 – 6 and 8 – 13, are then inherently allowable for depending on an allowable base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Morita (2015/0146232) disclose image reading system, an information processing apparatus notifies any image reading apparatus on a network of connection information, and permits transmission of image data only in a case where the image reading apparatus notified of the connection information accesses the information processing apparatus. The image reading apparatus transmits image data that is read from an original, to a transmission destination conforming to the connection information is notified by the information processing apparatus.
Robert (10,979,595) disclose systems and methods for the sending, delivery or receiving of faxes are disclosed herein. In particular, certain embodiments include a fax connector that may be deployed at users' sites, and a fax registration system that may be deployed remotely from these users' site. The fax connector can be accessed at a user's site over a computer based network in order to perform functions associated with faxing, including sending, receiving and obtaining status on faxes. The fax connector deployed 
Yoshimura et al. (2010/0157347) disclose a multifunction peripheral that can set appropriate criteria of security levels for another device, and improves usability while lowering a risk of data alteration, information leakage and the like by including a holding part 11 holding therein security criteria set for the image processing functions in one-to-one correspondence; a receiver 12 that receives, from an external terminal, a request for an access that is necessary for executing at least one of the image processing functions; an acquisition part 13 that acquires, from the external terminal, security information that is a security indicator regarding the access from the external terminal; a judgment part 15 that judges whether or not one of the security criteria set for the at least one of the image processing functions is met, based on the acquired security information; an access controller 16 that permits the access if the judgment part 15 judges affirmatively, and prohibits the access or permit the access with a limitation if the judgment part 15 judges negatively; and an execution part 19 that executes the at least one of the image processing functions, if the access controller permits the access.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672